UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     15 Cr. 445-05 (PAE)
                       -v-
                                                                           ORDER
 JASON BENJAMIN,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On May 3, 2021, the Court received a letter from defendant Jason Benjamin, which the

Court construes as a request for compassionate release. See Dkt. 1190. Because Mr. Benjamin

has filed a motion under 28 U.S.C. § 2255 in which he claimed that his trial counsel had

rendered ineffective assistance, the Court appoints Richard Palma, Esq., as CJA counsel for the

limited purpose of writing a memorandum of law in support of Mr. Benjamin’s compassionate

release motion. That memorandum is due by May 28, 2021. The Government’s response is due

by June 4, 2021.

       SO ORDERED.

                                                           PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: May 6, 2021
       New York, New York
